Citation Nr: 1037260	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-05 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1963 
to April 1966.  He also had additional service in the Louisiana 
Army National Guard, including on active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In a January 2003 
decision, the RO denied the Veteran's claim for service 
connection for a left ankle disorder.  And in a July 2005 
decision, the RO also denied his claim for service connection for 
tinnitus.  Following that denial, he submitted additional 
evidence concerning his tinnitus claim and filed an additional 
claim for hearing loss.  In July 2006, the RO denied his claims 
for service connection for hearing loss and tinnitus.

In December 2006 the Veteran testified at a videoconference 
hearing before the Board.  And in June 2007, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.

In February 2008, upon completion of that development, the AMC 
issued a supplemental statement of the case (SSOC) continuing to 
deny the Veteran's claim for service connection for a left ankle 
disorder.  In June 2008, the Board affirmed that denial and the 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In March 2009, during the pendency of his appeal 
to the Court, his attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion requesting that 
the Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  
The Court issued an order that same month granting the joint 
motion for remand and returned the case to the Board.

In August 2009, to comply with the Court's order, the Board in 
turn remanded the case to the RO.  And in a September 2009 SSOC, 
the RO continued to deny the Veteran's claim concerning his left 
ankle.

In February 2010, in further support of all three of his claims 
for service connection, the Veteran provided additional 
videoconference hearing testimony before the undersigned Veterans 
Law Judge of the Board.

Subsequently, in March 2010, the Board again remanded the claims 
to the RO for still further development and consideration.


FINDINGS OF FACT

1.  The most probative (i.e., competent and credible) medical and 
other evidence of record indicates the Veteran's bilateral 
hearing loss and tinnitus are not attributable to his military 
service - including to exposure to excessive noise (acoustic 
trauma) during his service.

2.  The most probative medical and other evidence of record also 
indicates the Veteran's left ankle disorder is unrelated to his 
military service - particularly to a left ankle sprain he 
sustained during service in 1976 while unloading a truck; 
instead, his left ankle disorder is the result of an additional, 
and severe, intercurrent left ankle injury in 1989 at his 
civilian job.




CONCLUSIONS OF LAW

1.  The Veteran's hearing loss was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.  The Veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  The Veteran's left ankle disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in June 2002, May 2005, May 2006, and 
June 2007, the RO and AMC advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence VA 
was obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).



The RO issued the June 2002 VCAA letter addressing his left ankle 
claim prior to initially adjudicating this claim in January 2003, 
issued the May 2005 VCAA letter addressing his tinnitus claim 
prior to initially adjudicating that claim in July 2005, and 
issued the May 2006 VCAA letter addressing his hearing loss claim 
prior to initially adjudicating that claim in July 2006, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

The AMC also apprised the Veteran of the downstream disability 
rating and effective date elements of his claims in the June 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And since providing that post-adjudicatory VCAA notice, 
the RO has readjudicated all three claims in the July 2010 
supplemental statement of the case (SSOC), including considering 
any additional evidence received in response to that additional 
notice.  This is important to point out because if, as here, the 
notice provided prior to initially adjudicating the claims was 
inadequate or incomplete, this error can be effectively "cured" 
by providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post- adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private treatment records and VA treatment 
records - including the reports of his VA Compensation and 
Pension Examinations (C&P Exams) addressing the nature and 
etiology of his claimed conditions, the dispositive issues 
concerning these claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   
The Board is also satisfied there was substantial compliance with 
the March 2010 remand directives in providing these examinations 
and obtaining these opinions.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

II.  Statutes, Regulations and Precedent Cases Governing Claims 
for Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic conditions, including degenerative joint disease 
(i.e., arthritis) and organic diseases of the nervous system - 
such as sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Hearing Loss and Tinnitus Claims

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  

Concerning claims for hearing loss, in particular, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The report of the May 2010 VA C&P Exam confirms the Veteran has 
the required diagnosis of hearing loss (specific type - bilateral 
sensorineural) as well as tinnitus, and that his bilateral 
hearing loss is sufficiently severe to satisfy these threshold 
minimum requirements of § 3.385 to be considered a disability 
according to VA standards.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
60
LEFT
15
15
20
35
70

His speech recognition scores were 92 and 88 percent in his right 
and left ears, respectively.



Consequently, the determinative issue is whether this current 
bilateral sensorineural hearing loss and tinnitus are somehow 
attributable to his military service or, instead, the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Concerning this, the Veteran attributes his hearing loss and 
tinnitus to being repeatedly exposed to excessively loud noise 
from artillery and small arms fire, aircraft engines, and heavy 
equipment (and resultantly sustained acoustic trauma) while in 
service, including especially while stationed in Vietnam.  
See his self-reported history in the report of his May 2010 VA 
C&P Exam.

The Veteran's military records confirm he had a tour in Vietnam 
and indicate he earned the designation of expert on the M-14 
rifle and marksman on the M-1 rifle.  
And so, the Board finds there is credible evidence he sustained 
the type of acoustic trauma claimed in service.  
38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  There still 
has to be competent and credible evidence attributing his current 
hearing loss disability and tinnitus, however, to that accepted 
noise exposure in service.  And it is in this critical respect 
that his claims fail.

There is no indication the Veteran entered service with pre-
existing hearing loss.  Indeed, to the contrary, the report of 
his April 1963 military induction examination indicates his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
15
LEFT
0
0
5
N/A
10

So, as the May 2010 VA C&P examiner observed, there is no 
evidence suggesting the Veteran's hearing acuity was abnormal in 
either ear when entering service according to that report of 
medical examination (RME) dated in April 1963 at induction.  In 
other words, there is a presumption of soundness at entry into 
the military and, thus, no possibility of aggravation of any pre-
existing condition during service because there was none.  
See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

But as the May 2010 VA C&P examiner also goes on to point out, 
the Veteran also had no complaints regarding his hearing in 
either ear at any time during his active duty service, and there 
was no indication or diagnosis of hearing loss in either ear at 
any time during his active duty service - including when 
reexamined in April 1966 in anticipation of separating from 
service.  

The report of his April 1966 military discharge examination 
indicates his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

And the May 2010 VA C&P examiner confirmed this RME dated in 
April 1966 (at separation) documents hearing within normal limits 
bilaterally.  He observed that comparison of the induction and 
separation exams indicate no significant change in hearing 
sensitivity and that documentation of an Occupational, Safety 
and Health Administration (OSHA)-defined standard threshold shift 
(STS) during military service cannot be established from this 
audiometric data.  Indeed, according to the numbers listed, the 
Veteran's hearing apparently tested even slightly better upon 
discharge than induction.



These negative findings in service - contemporary to the 
relevant time at issue when he sustained the acoustic trauma from 
the exposure to excessively loud noise in the manners alleged, 
are probative evidence to be considered against his claim, albeit 
not altogether dispositive or determinative of his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

The record also does not contain any competent and credible 
evidence of sensorineural hearing loss within one year of the 
Veteran's discharge from service in April 1966, meaning by April 
1967, certainly not to the minimally required degree of at least 
10-percent disabling.  See 38 C.F.R. §§ 4.85, 4.86.  Hence, he is 
not entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

But that said, establishing entitlement to service connection for 
hearing loss does not require that the Veteran have had a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 during 
service or even, as mentioned, within the 
one-year presumptive period following the conclusion of his 
service for the initial manifestation of sensorineural hearing 
loss to a compensable degree.  However, a hearing loss disability 
by these standards must be currently present, and service 
connection is possible if this current hearing loss disability 
can be adequately linked to his service.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385), and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  See also Godfrey v. 
Derwinski, 2 Vet. App. 352, 357 (1992).



And so, as the record establishes the Veteran sustained acoustic 
trauma during service and has sufficient bilateral hearing loss 
currently to be considered a disability by VA standards, there 
need only be a medically sound basis upon which to attribute his 
current bilateral hearing loss disability to his military service 
in order for him to be entitled to service connection.  See id.  
Similarly, as the record establishes he also has tinnitus, there 
need only be competent and credible evidence linking this 
condition to his military service in order to establish service 
connection for this condition.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Concerning this remaining requirement, however, the report of the 
Veteran's May 2010 VA C&P Exam concludes that it is less likely 
than not, i.e., that it is NOT at least as likely as not (50/50 
probability) that his current hearing loss and tinnitus are 
related to his military service.  That is, this VA examiner 
opined negatively as to the purported relationship between these 
conditions and the Veteran's military service.  This VA examiner 
explained that he had based this unfavorable conclusion on the 
documentation of hearing within normal limits at induction, 
documentation of hearing within normal limits at separation, 
and the lack of documentation of an OSHA-defined STS during the 
Veteran's military service.

The Board also sees this VA examiner noted the Veteran reported, 
in addition to the previously mentioned military noise exposure, 
occupational noise exposure from engines and recreational noise 
exposure from small arms and aircraft engines.  He also explained 
that the Veteran's tinnitus is a symptom associated with his 
hearing loss.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because, by definition, it is 
inherently subjective, even a layman such as the Veteran is 
considered competent to report these observable manifestations.  


His lay testimony, however, also must be credible to ultimately 
have probative value, including insofar as establishing 
continuity of hearing loss and tinnitus symptoms since service.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Moreover, the Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The VA examiner's report is thorough, well-reasoned, and based on 
an independent review of the relevant evidence - including the 
Veteran's history and claims file, and an objective clinical 
examination.  Hence, it has the proper foundation and predicate 
and, therefore, is entitled to a lot of probative weight - more 
weight than the Veteran's unsubstantiated lay testimony to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  The VA C&P examiner's unfavorable 
opinion was not based merely on data and conclusions, rather, 
also on the significance of the audiometric findings in service 
when comparing the results of the Veteran's hearing tests at 
induction and separation in terms of how they do not suggest he 
had acquired a noise-induced hearing loss in the interim.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Therefore, 
the Board finds that the most probative (i.e., competent and 
credible) evidence of record indicates that neither his bilateral 
hearing loss nor tinnitus is attributable to his active duty 
military service - including specifically to exposure to 
excessive noise (acoustic trauma) during that service.

There are a few final additional points also worth mentioning.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for other periods of service 
(e.g., the Veteran's period of active duty in the Army) does not 
obviate the need to establish that he is also a "Veteran" for 
purposes of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status 
and be eligible for service connection for disability claimed 
during his inactive service, the record must establish that he 
was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  Id.

Moreover, there is no presumption of soundness, aggravation, or 
incurrence of a chronic condition when in relation to service on 
ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Even further, National Guard duty is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United States[; 
a]t all other times, National Guard members serve solely as 
members of the State militia under the command of a state 
governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
"Therefore, to have basic eligibility for Veterans benefits based 
on a period of duty as a member of a state National Guard, a 
National Guardsman must have been ordered into Federal service by 
the President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.



Here, the Veteran's claims for hearing loss and tinnitus are 
predicated on the noise exposure he experienced during his active 
duty service from April 1963 to April 1966, not on his subsequent 
service in the Louisiana Army National Guard, including on 
ACDUTRA and INACDUTRA.  And for these reasons and bases 
discussed, the preponderance of the evidence is against his 
claims - in turn meaning there is no reasonable doubt to resolve 
in his favor and that his claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Left Ankle Claim

The Veteran also attributes his left ankle disorder to his 
military service, but instead to a sprain of this ankle he 
sustained in August 1976 while on ACDUTRA when he slipped and 
fell.  He says that he has had residual symptoms (pain, etc.) 
ever since.  See the transcript of his February 2010 hearing 
testimony.

When most recently remanding this claim in March 2010, the Board 
acknowledged that, when previously remanding this claim in June 
2007, the Board had conceded there was confirmation of this left 
ankle injury in the records obtained concerning the Veteran's 
service on ACDUTRA in the Louisiana National Guard.  This trauma 
was sustained as he alleges in August 1976, in the line of duty, 
when he got out of a 3/4 ton truck and fell while unloading survey 
equipment, spraining this ankle.  See an August 1976 Statement of 
Medical Examination and Duty Status (DA Form 2173).

In any event, since when previously remanding this claim there 
was evidence in the file indicating the Veteran also had 
sustained additional, intercurrent, injury to his left ankle 
after service - in an on-the-job incident in August 1989 
requiring treatment for a contusion and possible fracture - the 
Board believed it necessary to obtain a VA medical nexus opinion 
concerning whether the current disability affecting this ankle is 
a residual of the injury in service or, instead, the result of 
the additional intercurrent injury since service.  According to 
38 C.F.R. § 3.303(b), where chronicity of disease or injury in 
service is not shown, or legitimately questionable, a showing of 
continuity of symptomatology following service is required to 
support the claim.  And according to the holding in Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997), this evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease in 
service (or within a presumptive period per § 3.307), there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 C.F.R. § 
3.303(b). Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id.

The Veteran had this requested VA C&P Exam in January 2008.  And 
at the conclusion of the evaluation, the diagnosis referable to 
his left ankle was a partial tear of the fibulocalcaneus ligament 
by magnetic resonance imaging (MRI) with current normal X-rays.  
This VA C&P examiner went on to conclude, however, after 
reviewing the file for the pertinent history, that, although the 
Veteran was treated briefly and released without recurrence of an 
ankle sprain in August 1976, he did not see the Veteran had any 
subsequent complaints of pain for the next 13 years until 
reinjuring this ankle in August 1989 at his civilian job.  So 
given there is no evidence in the claims file (c-file) of any 
continuity of care from the initial August 1976 injury until the 
subsequent August 1989 injury to this ankle and foot, and since 
after that additional intercurrent injury the Veteran informed 
two different physicians that marked the onset of his chronic 
pain, this VA C&P examiner believed it less likely than not the 
Veteran's current left ankle disorder (sprain) is related to the 
initial injury to this ankle during service in August 1976.  This 
VA C&P examiner went on to note that, to opine otherwise would 
lead one to mere speculation.

Supplemental medical comment was needed, however, because it was 
apparent that VA compensation examiner had based his unfavorable 
opinion on the premise the Veteran had not received continuous 
treatment ("continuity of care") since the initial left ankle 
injury in service, and the Court had pointed out it was only 
necessary he instead have experienced continuity of 
symptomatology (i.e., "symptoms") since that initial injury in 
service.  See again 38 C.F.R. § 3.303(b) and Savage, supra.

Moreover, even as a layman, the Veteran was competent to proclaim 
having experienced continuity of symptoms since that initial 
injury in service, even despite any evidence of continuity of 
treatment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board went on to explain, however, that question of whether 
the Veteran's lay testimony concerning this was also credible, to 
ultimately have probative value, was an additional determination 
the Board eventually will have to make, not the VA C&P examiner.  
38 C.F.R. § 3.159(a)(1) and (a)(2).  See, too, Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

In testimony under oath during his February 2010 hearing, the 
Veteran had acknowledged the intercurrent injury since service in 
August 1989.  But he said that he had been experiencing 
persistent pain in this ankle even prior to that intercurrent 
injury, indeed, dating back to the initial injury to this ankle 
in August 1976 while on ACDUTRA.  He also said that he had been 
told by his doctors that the extent of impairment in this ankle 
could not possibly have resulted entirely from the intercurrent 
injury to this ankle in August 1989, because some of the 
pathology observed was at such an advanced stage that it must 
have been from the earlier, rather than more recent, injury.  In 
further explanation, he said his doctors noted evidence of remote 
("old") trauma to this ankle.

July and September 2009 records from a private physician, Dr. 
D.M., indicated the Veteran had complained of pain in this ankle 
and had reported the onset of the pain as in 1976.  So 
supplemental medical comment was needed to determine whether the 
current disability affecting this ankle was entirely attributable 
to the intercurrent injury since service, in August 1989, or 
instead at least partly the result of the initial injury during 
service in August 1976.  This additional medical comment was 
especially needed since the February 1994 examiner, in providing 
a diagnosis of "old injury to [the] left ankle with limited 
motion in the ankle," had discussed both the initial August 1976 
injury and the subsequent August 1989 intercurrent injury, but 
had failed to clearly indicate which injury was the "old" injury 
to which the diagnosis referred.  So a remand for this additional 
medical comment was needed to fairly decide this claim - hence, 
the Board's March 2010 remand.  See again McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The Veteran had this requested VA C&P Exam in May 2010 for this 
additional medical comment.  The resultant diagnosis was 
degenerative joint disease of the left ankle, reaffirming there 
is competent medical evidence of the existence of this currently 
claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Consequently, the 
determinative issue is whether this left ankle disorder is 
somehow attributable to his military service or, instead, the 
result of other unrelated factors - namely, the intercurrent 
injury since sustained in 1989 at his civilian job.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The report of this May 2010 VA C&P Exam ultimately concludes that 
the Veteran's 1976 left ankle injury (the sprain in service while 
on ACDUTRA) cannot be related to his current left ankle disorder 
because of the severity of the intercurrent, 
post-service, left ankle on-the-job injury he sustained in 1989.  
The examiner noted this intercurrent on-the-job injury was so 
severe as to require the Veteran to take sick leave for three 
months.  The report also provides this VA C&P examiner had based 
this unfavorable opinion on his medical knowledge, a medical 
examination, and the Veteran's medical records.

This VA C&P examiner considered the additional injury the Veteran 
had sustained to his left ankle since service, in 1989 at his 
civilian job, entirely responsible for the disability currently 
affecting this ankle.  There was no express or implied indication 
that the earlier injury during service, in 1976 while on ACDUTRA, 
was any material factor.  And although the Veteran is competent 
even as a layman to say he has experienced continuing symptoms 
(pain, etc.) since that initial injury in 1976, he is not also 
competent to ascribe these symptoms to his current left ankle 
disability, especially given that he has sustained additional 
injury to this same ankle since service, in 1989, which the VA 
C&P examiner determined to have been far more traumatic.  All of 
the references to an "old" or a "remote" injury to this ankle 
occurred after the intercurrent injury, not before, so did not 
indicate the pathology necessarily preceded the intercurrent 
injury.  And although this remained possible, the May 2010 VA C&P 
examiner discredited this notion.  So the Veteran's 
lay assertions of having experienced continuity of symptomatology 
prior to that intercurrent injury, although competent, are not 
also credible so as to, in turn, ultimately have probative value.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 
Colantonio v. Shinseki, No. 2009-7067, 2010 WL 2163002 
(Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 
(Fed. Cir. June 10, 2010).

For these reasons and bases, the preponderance of the evidence is 
against the claim, in turn meaning there is no reasonable doubt 
to resolve in the Veteran's favor and that his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


